DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephonic interview with Christopher Feigenbutz on 2/1/2022. 
The application has been amended as follows:
In the Claims:
In claim 14, line 1, before “bit for use with a hammer drill” the following was deleted “metal cutting-drill” and the following was inserted -- metal-cutting drill --. 
In claim 14, line 6, after “comprises a shank section” the following was inserted -- having a longitudinal end --. 
In claim 14, line 10, before “longitudinal end of the” the following was deleted “a” and the following was inserted -- the --. 
In claim 14, line 10, before “, wherein the first distance” the following was deleted “first section opposite the second section” and the following was inserted -- shank section --. 
In claim 14, lines 10-11, after “, wherein the first distance” the following was deleted “is selected to prevent” and the following was inserted -- prevents --. 

In claim 14, line 13, after “while providing sufficient contact” the following was inserted -- by the second section --. 
In claim 27, line 10, after “comprises a shank section” the following was inserted -- having a longitudinal end --. 
In claim 27, line 13, after “point a first distance from” the following was deleted “a” and the following was inserted -- the --. 
In claim 27, line 14, after “longitudinal end of the” the following was deleted “first section opposite the second section” and the following was inserted -- shank section --. 
In claim 27, line 15, before “, wherein the first distance” the following was deleted “is selected to prevent” and the following was inserted -- prevents --. 
In claim 27, line 16, after “hammer from striking the longitudinal end of the” the following was deleted “first” and the following was inserted -- shank --. 
In claim 27, line 17, after “hammer-drill is in operation” the following was deleted “while providing sufficient contact” and the following was inserted -- ; wherein the second section provides sufficient contact --. 
In claim 27, line 18, after “rock or masonry boring operations” the following was deleted “when driven by a” and the following was inserted -- while being driven by the --. 
In claim 27, line 23, before “cutting portion of the bit being configured” the following was deleted “a” and the following was inserted -- the --. 
Allowable Subject Matter
Claims 14-30 are allowed.

Petersen (US D599906), Noll (US 5326196), Nadler (US 20050098358), Aoki (US 20070175647), Maynard (US D347848), Shutt (US 4830000), Grundvig (US D573165), Nadler (US 20050098358), and Dey et al. (US 20160342151), alone or in combination, disclose many features of the claimed invention. In particular, Noll discloses a drill that drills through metal, Nadler discloses drilling through non-metallic material, Petersen and Shutt disclose surgical drills and thus presumably, but not conclusively, for drilling through non-metallic material. Noll, Nadler, Petersen, Shutt, Maynard and Grundvig do not limit the drill usage to any particular material. Further these drills teach that the protuberance can be integral and not integral to the first section. Aoki teaches a hammer drill and Dey discloses a hammer drill usable for drilling through metal having a no impact feature. Thus, these references, alone or in combination, broadly disclose many of the claimed features. However, these reference do not disclose or fairly suggest the detailed recitations herein. Particularly, the art does not address specifically preventing the shank section and hammer from contacting without disabling the hammer. The examiner finds that, at the time that the invention was made, it would not have been within routine skill to glean the combined limitations of the instant invention, from the art, without the benefit of hindsight reasoning or extensive experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
1/2/2022